Citation Nr: 1708890	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a letter dated February 2017, the Veteran filed a motion to advance this appeal on the Board's docket.  The undersigned is granting the motion and advancing the appeal on the docket based on adequate evidence of record of financial hardship.  38 C.F.R. § 20.900(c) (2016).

In July 2015, the Veteran requested a videoconference hearing before the Board, but he withdrew that request in letters dated September 2015 and August 2016.   38 C.F.R. § 20.704 (2016). 

The Board remanded this case for additional development in July 2010, December 2010, September 2012, and July 2015.  For reasons discussed below, an additional remand is necessary. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed prior to a disposition of the issue on appeal. 

In the July 2015 remand, the Board directed the AOJ to obtain an addendum opinion on a number of issues related to the Veteran's claimed heart condition, to contact the Veteran to confirm his request for a hearing before a Veterans Law Judge, and to readjudicate the issue on appeal in consideration of all evidence of record.  If any benefit sought remained denied, the AOJ was to issue a Supplemental Statement of the Case (SSOC).  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  A VA addendum opinion was obtained in July 2015 with an additional addendum opinion in May 2016.  This additional evidence was not accompanied by a waiver from either the Veteran or the Veteran's representative.  The Board cannot consider this evidence in the first instance when the Veteran has not waived AOJ consideration.  See 38 C.F.R. § 19.38 (2016).  Moreover, there is no evidence of record that the AOJ readjudicated the claim or issued a new SSOC.  Therefore, a remand is necessary for readjudication and the issuance of an SSOC as required by the July 2015 Board remand and Stegall. 

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the issue on appeal, considering all the evidence of record, including the medical evidence submitted by the Veteran and the July 2015 and May 2016 addendum medical opinions.

2. If the benefit sought remains denied, issue the Veteran a supplemental statement of the case and afford him adequate time to respond before returning the claim to the Board for additional appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


